Name: 2002/112/EC: Commission Decision of 11 February 2002 amending Directive 92/34/EEC to extend the derogation relating to import conditions for fruit plant propagating material and fruit plants intended for fruit production from third countries (Text with EEA relevance) (notified under document number C(2002) 428)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  trade;  European Union law;  cooperation policy
 Date Published: 2002-02-13

 Avis juridique important|32002D01122002/112/EC: Commission Decision of 11 February 2002 amending Directive 92/34/EEC to extend the derogation relating to import conditions for fruit plant propagating material and fruit plants intended for fruit production from third countries (Text with EEA relevance) (notified under document number C(2002) 428) Official Journal L 041 , 13/02/2002 P. 0044 - 0044Commission Decisionof 11 February 2002amending Directive 92/34/EEC to extend the derogation relating to import conditions for fruit plant propagating material and fruit plants intended for fruit production from third countries(notified under document number C(2002) 428)(Text with EEA relevance)(2002/112/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/34/EEC of 28 April 1992 on the marketing of fruit plant propagating material and fruit plants, intended for fruit production(1), as last amended by Commission Decision 1999/30/EC(2), and in particular Article 16(2), second subparagraph, thereof,Whereas:(1) The Commission is required pursuant to Article 16(1) of Directive 92/34/EEC to decide whether fruit plant propagating material and fruit plants produced in a third country and affording the same guarantees as regards obligations on the supplier, identity, characteristics, plant health, growing medium, packaging, inspection arrangements, marking and sealing, are equivalent in all these respects to fruit plant propagating material and fruit plants produced in the Community and complying with the requirements and conditions of that Directive.(2) However, the information presently available on the conditions applying in third countries is still not sufficient to enable the Commission to adopt any such decision in respect of any third country at this stage.(3) In order to prevent trade patterns from being disrupted, Member States importing fruit plant propagating material and fruit plants from third countries should be allowed to continue to apply conditions equivalent to those applicable to similar Community products in accordance with Article 16(2) of Directive 92/34/EEC.(4) The period of application of the derogation provided for in Article 16(2), first subparagraph, of Directive 92/34/EEC, which was extended until 31 December 2001 by Decision 1999/30/EC, should accordingly be further extended.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Propagating Material and Plants of Fruit Genera and Species,HAS ADOPTED THIS DECISION:Article 1In the first subparagraph of Article 16(2) of Directive 92/34/EEC, the date "31 December 2001" is replaced by "31 December 2004".Article 2This Decision is addressed to the Member States.Done at Brussels, 11 February 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 157, 10.6.1992, p. 10.(2) OJ L 8, 14.1.1999, p. 30.